DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 7, and 12 are objected to because of the following informalities: 
In claim 1, “connected to capacitor charging voltage output” should be “connected to a capacitor charging voltage output”;
In claim 7, “D-flipflop should be “D flip-flop”; and
In claim 12, “outputs reference current” should be “outputs a reference current”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, “positive phase input end” and “reverse phase input end”. However, it is unclear what the scope of “positive phase” and “negative phase” are when read in light of the specification. Since the specification discloses a reference voltage provided to the positive input of the comparator, it is unclear how this can be considered as having a “phase” or a “positive phase”. Thus, it is also unclear how the negative input of the comparator is considered “inverse phase” (what phase is it inverse to, since the positive input has no phase?). For the purpose of applying art, the examiner is interpreting “positive phase input end” and “reverse phase input end” as “positive input” and “negative input”, respectively, and suggests Applicant amend accordingly.
In claim 5, “wherein the second output signal forms the output clock signal” is recited. However, this limitation is in direct contradiction to claim 1, which instead requires “the first output signal forms an output clock signal”. It is thus unclear whether the first or second output signal forms the output clock signal.
In claim 11, “the second NMOS transistor and the third NMOS transistor are sized to a structure adjustable to compensate”. It is unclear how the NMOS transistors can have an “adjustable” structure.
Claims rejected under 35 U.S.C. 112 and not addressed above are rejected merely for inheriting deficiencies of parent claim(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 5,870,000, hereinafter “Matsuda”) in view of Abe et al. (US 8,669,820, hereinafter “Abe”).

Claim 1: Matsuda discloses an RC oscillating circuit (Figs.2 and 3), wherein the RC oscillating circuit comprises: 
a capacitor (C1), a first end of the capacitor being grounded (see Fig.2); 

a discharging path (from A to ground via SW14), a first end of the discharging path being grounded (see Fig.2), and a second end of the discharging path being connected to the second end of the capacitor (node A); 
a comparator (COMP 1), a first input end of the comparator being connected to first reference voltage (SG), and a second input end of the comparator being connected to capacitor charging voltage output by the second end of the capacitor (node A, input to V+), wherein 
an output end of the comparator outputs a first output signal (Vout); 
the first output signal is connected to a control end of the discharging path (see Fig.2), and the discharging path is switched on and off under the control of the first output signal (see Figs.2, 3, and col.5,34-47); 
the first reference voltage provides the flipped voltage of the comparator (see Figs.2,3 and col.5,34-47), and when the capacitor charging voltage is less than the flipped voltage, the first output signal enables the discharging path to be switched off, and the charging path charges the capacitor and enables the capacitor charging voltage to increase (see Fig.3 and col.5,34-47); 
when the capacitor charging voltage is more than or equal to the flipped voltage, the first output signal is switched, the switched first output signal enables the discharging path to be switched on, the capacitor is discharged through the discharging path and the capacitor charging voltage decreases until a charge and discharge cycle is completed (see Fig.3 and col.5,34-47); 
the first output signal forms an output clock signal (Vout; see Figs.2 and 3); 


Matsuda does not disclose that the frequency of the output signal is controlled by the first reference voltage and the charging current, a first regulating circuit is configured to regulate the magnitude of the charging current and coarsely tune the frequency of the output clock signal, and a second regulating circuit is configured to regulate the magnitude of the first reference voltage and finely tune the frequency of the output clock signal, as indicated by strike-through annotated above.

Abe discloses that in a relaxation oscillator (Fig.2), the frequency of the output signal (47) is controlled by the first reference voltage (Vth) and the charging current (41), a first regulating circuit (41) is configured to regulate the magnitude of the charging current and coarsely tune the frequency of the output clock signal (col.5,30-31), and a second regulating circuit (45, providing Vth) is configured to regulate the magnitude of the first reference voltage and finely tune the frequency of the output clock signal (see col.6,31-35). One of ordinary skill in the art would have found the intrinsic benefit of such a tuning scheme as being having an adjustable frequency with a desired gain, tuning range, and/or resolution. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have implemented the frequency tuning scheme of Abe including coarse tuning via 

Claim 2: Matsuda and Abe disclose wherein the charging path comprises a first bias current source and the first bias current source provides the charging current (I1 of Matsuda, corresponding to 41 of Abe).
Claim 3: Matsuda discloses wherein the discharging path consists of a first NMOS transistor (e.g. Q15 in Fig.10 may be the “discharge path”; see col.9, 47-50), a drain of the first NMOS transistor is the second end of the discharging path, a source of the first NMOS transistor is the first end of the discharging path, and a gate of the first NMOS transistor is the control end of the discharging path (see Fig.10, where the NMOS transistor in the transmission gate switch shown would have a drain connected to “IN”, which would be connected to A of Fig.2, a source connected to “OUT”, which would be grounded in Fig.2, and a gate connected to “S”, which would be connected to Vout in Fig.2).
Claim 12: Matsuda and Abe disclose wherein the first bias current source (see Fig.2 of Abe) consists of a reference current branch (51-1) and a plurality of parallel current branches connected in parallel (51-2 through 51-4); the reference current branch outputs reference current (always ON, thus a reference current; see Fig.2 and col.4,4-13), and the magnitude of the current of each parallel current branch is proportional to the reference current (see col.4,20-25); 
the first regulating circuit comprises a first control switch (52-2 through 52-4) connected in series in each parallel current branch (see Fig.2 of Abe), and the first regulating circuit controls the switching of the first control switch (col.4,14-25); 
.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda in view of Abe as applied to claim 3 above, and further in view of Guo et al. (US 10,305,425, hereinafter “Guo”).

Matsuda and Abe disclose the limitations of claim 3, as discussed in greater detail above. Matsuda and Abe further disclose wherein the first input end of the comparator is a positive phase input end (V+), the second input end of the comparator is a reverse phase input end (V-), when the capacitor charging voltage is less than the first reference voltage, the first output signal is at a high level (see Fig.3), and when the capacitor charging voltage is more than the first reference voltage, the first output signal is at a low level (see Fig.3). However, the combination does not disclose “the first output signal after reversed by a phase inverter is connected to the control end of the discharging path; a signal obtained after the first output signal is reversed by the phase inverter is a second output signal” (claim 4) or “wherein the second output signal forms the output clock signal” (claim 5). Guo discloses that the output of a comparator (22) in a similar relaxation oscillator (Fig.4) may be provided to a phase inversion circuit (32), which is connected to the control end of the discharge path (via 36), where a signal obtained after the first output signal is reversed is a second output signal (output of 32), and where the second output .

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda in view of Abe and Guo as applied to claim 5 above, and further in view of Ko (US 2014/0035688)

Matsuda, Abe, and Guo disclose the limitations of claims 1-5 as discussed above, but do not disclose the “first-stage frequency dividing circuit”. Ko discloses a similar relaxation oscillator (Fig.1) where “the second output signal is connected to a first-stage frequency dividing circuit (150, shown in Fig.2), the first-stage frequency dividing circuit regulates the duty cycle of the second output signal (inherent in the D-type frequency dividing flip-flop; see also Fig.3 of Ko and [0047]), an output end of the first-stage frequency dividing circuit outputs the output clock signal (“Out” in Fig.2), and the output clock signal is the second output signal obtained after duty ratio regulation and frequency division (see Fig.3), wherein the first-stage frequency .

Allowable Subject Matter
Claims 8-10 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to claim 8, the prior art does not disclose the recited comparator comprising a second NMOS transistor, a third NMOS transistor, a first mirror path, and a second mirror path in the recited configuration. With regard to claim 13, Matsuda and Abe do not disclose the recited second regulator circuit structure including “a first resistor and a resistor string in parallel” and “second control switch”. Although such a configuration is disclosed by Niakate (US 2020/0186085, Fig.2A), Niakate only discloses using such a switched structure for delay compensation rather than fine tuning (see [0039]). Therefore, it is the opinion of the examiner that one of ordinary skill in the art would have found no reason to use the reference voltage .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN JOHNSON/            Primary Examiner, Art Unit 2849